ABRAXAS PETROLEUM CORPORATION www.abraxaspetroleum.com NEWS RELEASE Abraxas Schedules Third Quarter 2008Financial and Operating Results Conference Call and Provides Rodman & Renshaw Annual Global Investment Conference Presentation Details SAN ANTONIO (November 3, 2008) - Abraxas Petroleum Corporation (NASDAQ:AXAS) will announce their third quarter 2008 financial and operating results on Monday, November 10, 2008, before the U.S. financial markets open.The corresponding conference call is scheduled for Wednesday, November 12, 2008 at 3:00 p.m. CT.Robert L.G. Watson, President and CEO of Abraxas, will lead the call with a question and answer session to follow. Please dial the toll-free number listed below ten minutes before the scheduled start time to participate in the call: 1.888.679.8018 Passcode: The conference call will also be webcast live on the Internet and can be accessed directly on the Company’s website at www.abraxaspetroleum.com under Investor Relations.In addition to the audio webcast replay, a podcast and transcript of the conference call will be posted on the Investor Relations section of the Company’s website approximately 24 hours after the conclusion of the call, and will be accessible for at least 60 days. Rodman & Renshaw Presentation Details Abraxas is scheduled to present at the Rodman & Renshaw Annual Global Investment Conference in New York on Monday, November 10, 2008 at 4:05 p.m. ET (3:05 p.m.
